Citation Nr: 1613287	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  After filing a Notice of Disagreement (NOD) and before a Statement of the Case (SOC) was issued, the Veteran withdrew his claims for service connection for diabetes, for stroke, and for malaria.  See March 2011 Statement.  An SOC was issued in May 2012 denying the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) with depression, for erectile dysfunction, and for bilateral hearing loss.  During the course of the appeal, in a January 2013 Decision Review Officer (DRO) decision, the RO granted service connection for depression not otherwise specified with nightmare disorder.  In addition, in a July 2015 rating decision, the RO granted service connection for erectile dysfunction.  The claim for service connection for bilateral hearing loss is now before the Board.

In March 2014, the RO denied the Veteran's claim for a TDIU.  The Veteran filed a NOD in May 2014.

The Board notes that the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder in August 2015.  It is clear from a review of the claims file that the RO is currently developing the claim.  The Veteran was afforded a VA examination pertinent to this matter in October 2015.  As such, this matter is not in the Board's jurisdiction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a March 2014 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran submitted a timely NOD in May 2014.  Therefore, the Veteran is entitled to be furnished an SOC which addresses this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for issuance of an SOC.

With regard to the claim for service connection for bilateral hearing loss, in his July 2012 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ).  In February 2013 and June 2013 statements, the Veteran requested a Travel Board hearing or a Board videoconference hearing at the earliest available date.  While the Veteran also requested a Decision Review Officer (DRO) hearing in an August 2015 statement pertaining to his claim for service connection for bilateral hearing loss, he has already received a DRO hearing on such claim.  See October 2012 DRO Hearing Transcript.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The record reflects that the Veteran has requested a Travel Board or Board videoconference hearing at the earliest opportunity.  The record does not reflect that the Veteran has withdrawn his request or that the RO scheduled the Veteran's hearing.  Therefore, a remand is warranted to schedule either a Travel Board or Board videoconference hearing, whichever is available earlier.  The Veteran and his representative should be notified of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish an SOC to the Veteran addressing the issue of entitlement to a TDIU.  This claim should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.

2.  The AOJ should schedule the Veteran for a Travel Board or Board videoconference hearing, whichever is available earlier.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

